

116 SCON 26 IS: Calling for an end to the consumption and trade of dog and cat meat.
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. CON. RES. 26IN THE SENATE OF THE UNITED STATESSeptember 26, 2019Mr. Merkley submitted the following concurrent resolution; which was referred to the Committee on Foreign RelationsCONCURRENT RESOLUTIONCalling for an end to the consumption and trade of dog and cat meat.
	
 Whereas a bipartisan domestic prohibition on the consumption or trade of dog and cat meat was included in section 12515 of the Agriculture Improvement Act of 2018 (7 U.S.C. 2160), which was signed into law by the President on December 20, 2018;
 Whereas the consumption of dog meat has occurred throughout the world, primarily in Asia; Whereas established markets for dog meat still exist as of September 2019;
 Whereas Humane Society International, Animals Asia Foundation, and others estimate that 30,000,000 dogs and 10,000,000 cats die annually worldwide as a result of the dog and cat meat trade;
 Whereas, due to a traditional belief that high adrenaline levels produce tender meat and increase supposed health benefits, dogs killed for their meat may be intentionally subjected to extreme fear and suffering through hanging and bludgeoning;
 Whereas there have been reports that dogs and cats farmed for their meat experience abuse, poor living conditions, and cruel slaughtering techniques;
 Whereas, during transport to slaughterhouses, many dogs and cats die or suffer illness or injury as a result of being crammed into small cages on the back of vehicles for days or weeks without food or water;
 Whereas the extreme suffering of dogs and cats at slaughterhouses and on transportation trucks would breach anti-cruelty laws in the United States, such as—
 (1)the Animal Welfare Act (7 U.S.C. 2131 et seq.); and
 (2)Public Law 85–765 (commonly known as the Humane Methods of Slaughter Act of 1958) (7 U.S.C. 1901 et seq.);
 Whereas many government officials, civil society advocates, and activists are working to end the trade of dog and cat meat on anti-cruelty and public health grounds, and the governments of Singapore, Taiwan, and Hong Kong have passed laws banning the slaughter of dogs for meat consumption;
 Whereas the World Health Organization has linked the dog meat industry to outbreaks of trichinellosis, cholera, and rabies among humans;
 Whereas the people involved in the dog meat industry are at an increased health risk for zoonotic diseases, such as rabies, which can transfer from dogs to humans through infectious material such as saliva;
 Whereas the spread of disease in the dog meat industry may be exacerbated by the unsanitary conditions of slaughter and the sale of dog meat at open-air markets and restaurants; and
 Whereas the World Health Organization and the Global Alliance for Rabies Control have acknowledged the link between the spread of rabies and the dog meat trade, which involves the movement of large numbers of dogs of unknown disease status across vast distances: Now, therefore, be it
	
 That Congress— (1)calls for an end to the consumption and trade of dog and cat meat on anti-cruelty and public health grounds;
 (2)urges all nations with a dog or cat meat trade to adopt and enforce laws banning the consumption and trade of dog and cat meat; and
 (3)affirms the commitment of the United States to advancing the causes of animal protection and animal welfare domestically and around the world.